Mr. Justice Leech delivered the opinion of the court: The claimant herein filed a declaration in this court on April 8, 1927, in which she alleges that on January 24, 1924, she was an employee of the State of Hlinois, in the Soldiers ’ and Sailors’ Home in the State of Illinois, located at the city of Quincy, Illinois, employed there as a cook; that for services rendered in her said employment she was paid $35.00 a month, and in addition thereto she received her full maintenance, including her room, her board, her laundry and the uniforms used by her in her said employment as cook; that it was the duty of said State of Illinois to provide safe and secure sidewalks in and about the said charitable institution where the plaintiff was then employed, and to keep said sidewalks free and clear of ice so as to make same safe and secure for use of plaintiff in going in the course of her employment, from building to building at said institution; that said State of Illinois wholly failed in its duty in this behalf, and allowed the sidewalk between the library building and the dining-room, which are parts of said institution, to become covered with ice and slippery, so as to render same dangerous to anyone attempting- to pass over same; that on said 24th day of January, 1924, she was in the course of her said employment walking on said-sidewalk between said library building and said dining room, and was then and there in the exercise of due care and caution for her own safety, and that she fell, by reason of said icy and slippery condition of the sidewalk, and by reason of said negligence and carelessness of said State of Illinois she then and there suffered a severe fracture of the hip and severe fracture of the pelvic bone, and was otherwise wounded, maimed and injured, and suffered great pain and anguish and is permanently injured and crippled. A bill of particulars filed shows damages sustained amounting- to $1,811.02. A demurrer filed by the Attorney General to the declaration is sustained, as a matter of law. ' While there is no legal liability on the part of the State of Illinois to make any compensation on account of the injuries above mentioned, in equity and good conscience, we feel that claimant has suffered an injury while in the employ of the State of Illinois, and we award to her the sum of $1,811.02.